Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 

Information Disclosure Statement
The information disclosure statement filed 1/20/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: a list of all patents, publications, applications, or other information submitted for consideration by the Office. The information disclosure statement has been placed in the application file, but it does not list all of the non-patent literature that was filed with the statement. There are four non-patent literature documents listed in the information disclosure statement however there are five non-patent literature has been submitted with the information disclosure statement.

The applicant filed on January 20, 2022 a non-patent literature document that is not listed on the information disclosure statement filed on the same date. The non-patent literature shows a screenshot of YouTube, with a title “Inexpensive Pistol Hoister for Motorcycle Saddlebags”. The examiner suggests filing an additional Information Disclosure Statement listing the non-patent literature document.

Specification Objection
Descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the drawing clearly and accurately. MPEP 1503.01 (II). Accordingly, the specification is objected to as follows;
The shading on the front panel is drawn using oblique lines. The use of this shading is not described in the specification. Oblique line shading must be used to show transparent, translucent and highly polished or reflective surfaces, such as a mirror. 1503.02(II)
Oblique line shading creates the understanding that the article is transparent, translucent, or reflective. Since it is clear the article is not transparent or translucent, the examiner recommends adding a statement describing the surface of the claimed article as reflective after the last figure description and before the claim to read:
-- The oblique line shading used in the drawings indicates that the surfaces of the Mounting Panel are reflective. --
The broken line statement is objected to because it is not grammatically correct. The examiner suggests amending the broken line statement by adding an “S” to the word FIG. in the two instances in which the word occurs to read:
-- The broken line showing a central perforation in FIGS. 1 through 4 and a surrounding indentation in FIGS. 2 and 4 is included for the purpose of illustrating environmental structure and forms no part of the claimed design. --
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). 
 
A response is required in reply to the Office Action to avoid abandonment of the application. 
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH S KO whose telephone number is 571-272-6108. The examiner can normally be reached on Monday from Friday from 8:30 am to 5:00 pm. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Primary KAREN S. ACKER can be reached at 571-272-7655 or the examiner’s supervisor, SUSAN BENNETT HATTAN, can be reached at 571-272-6024. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.S.K./
Examiner, Art Unit 2918           
 	/KAREN S ACKER/            Primary Examiner, Art Unit 2918